Exhibit 10.1 CREDIT AGREEMENT among BALTIC TRADING LIMITED, as Borrower VARIOUS LENDERS, and NORDEA BANK FINLAND PLC, acting through its New York branch, as Administrative Agent and Security Trustee Dated as of April 16, 2010 SECTION 1. AMOUNT AND TERMS OF THE FACILITY 1 The Commitments 1 Amount of Each Borrowing; Limitation on Number of Borrowings 1 Notice of Borrowing 1 Disbursement of Funds 2 Notes 3 Pro Rata Borrowings 4 Interest 4 Interest Periods 4 Increased Costs, Illegality, etc 5 Compensation 8 Change of Lending Office 8 Replacement of Lenders 8 SECTION 2. COMMITMENT COMMISSION; FEES; REDUCTIONS OF COMMITMENT 9 Commitment Commission; Fees 9 Voluntary Termination or Reduction of Unutilized Commitments 10 Commitment Reduction 10 SECTION 3. REPAYMENTS; PREPAYMENTS; TAXES 10 Scheduled Repayments 10 Voluntary Prepayments 10 Mandatory Repayments 11 Method and Place of Payment 12 Net Payments; Taxes 12 SECTION 4. CONDITIONS PRECEDENT TO THE EFFECTIVE DATE 14 Opinions of Counsel 14 Corporate Documents; Proceedings; etc 14 Solvency/Minimum Consolidated Net Worth Certificate 14 Management Agreement 15 Approvals 15 Litigation 15 Material Adverse Effect 15 Environmental Laws 15 Fees 15 No Conflicts 15 No Default or Event of Default 15 Know Your Customer 16 SECTION 5. CONDITIONS PRECEDENT TO BORROWINGS UNDER THE FACILITY 16 Opinions of Counsel 16 Corporate Documents; Proceedings; etc 16 Subsidiaries Guaranty 17 Pledge and Security Agreement 17 Assignments of Earnings, Insurances and Charter 17 Control Agreement 18 Aggregate Purchase Price of Initial Vessels 18 Mortgages 18 Cash Collateral 18 Memorandum of Agreement 19 Vessel Documents 19 Environmental Laws 19 SECTION 6. FURTHER CONDITIONS PRECEDENT 20 Further Conditions Precedent 20 SECTION 7. REPRESENTATIONS, WARRANTIES AND AGREEMENTS 20 Corporate/Limited Liability Company/Limited Partnership Status 20 Corporate Power and Authority 21 No Violation 21 Governmental Approvals 21 Financial Statements; Financial Condition; Undisclosed Liabilities 21 Litigation 22 True and Complete Disclosure 23 Use of Proceeds; Margin Regulations 23 Tax Returns and Payments 23 Compliance with ERISA 23 The Security Documents 25 Representations and Warranties in Documents 25 Subsidiaries 25 Compliance with Statutes, etc 25 Investment Company Act 25 Pollution and Other Regulations 25 Labor Relations 26 Patents, Licenses, Franchises and Formulas 26 Indebtedness 26 Insurance 27 Concerning the Vessels 27 Citizenship 27 Vessel Classification 27 No Immunity 27 Fees and Enforcement 27 Form of Documentation 27 Initial Vessel Acquisitions 28 No Material Adverse Change 28 SECTION 8. AFFIRMATIVE COVENANTS 28 Information Covenants 28 Books, Records and Inspections 31 Maintenance of Property; Insurance; Mortgagee Interest Insurance 31 Corporate Franchises 32 Compliance with Statutes, etc 32 Compliance with Environmental Laws 32 ERISA 33 End of Fiscal Years; Fiscal Quarters 34 Performance of Obligations 34 Payment of Taxes 34 Further Assurances 34 Deposit of Earnings 35 Ownership of Subsidiaries 36 Flag of the Initial Vessels; Initial Vessel Classifications 36 Consent to Assignment of Charters 36 Management Agreement 36 Exchange Listing 36 SECTION 9. NEGATIVE COVENANTS 36 Liens 36 Consolidation, Merger, Sale of Assets, etc 38 Dividends 40 Indebtedness 41 Advances, Investments and Loans 41 Transactions with Affiliates 42 Collateral Maintenance 43 Minimum Cash Balance 43 Minimum Consolidated Net Worth 43 Limitation on Modifications of Certificate of Incorporation and By-Laws; etc 43 Limitation on Certain Restrictions on Subsidiaries 44 Limitation on Issuance of Capital Stock 44 Business 45 Manager 45 Bank Accounts 45 SECTION 10. EVENTS OF DEFAULT 45 Payments 45 Representations, etc 45 Covenants 46 Default Under Other Agreements 46 Bankruptcy, etc 46 ERISA 47 Security Documents 47 Guaranty 47 Judgments 48 Change of Control 48 SECTION 11. DEFINITIONS AND ACCOUNTING TERMS 48 Defined Terms 48 SECTION 12. AGENCY AND SECURITY TRUSTEE PROVISIONS 48 Appointment 48 Nature of Duties 49 Lack of Reliance on the Agents 49 Certain Rights of the Agents 50 Reliance 50 Indemnification 50 The Administrative Agent in its Individual Capacity 50 Holders 51 Resignation by the Administrative Agent 51 SECTION 13. MISCELLANEOUS 51 Payment of Expenses, etc 51 Right of Setoff 52 Notices 53 Benefit of Agreement 53 No Waiver; Remedies Cumulative 55 Payments Pro Rata 55 Calculations; Computations 55 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL 56 Counterparts 57 Effectiveness 57 Headings Descriptive 57 Amendment or Waiver; etc 57 Survival 59 Domicile of Loans 59 Limitation on Additional Amounts, etc 59 Confidentiality 59 Register 60 Judgment Currency 60 Language 61 Waiver of Immunity 61 USA PATRIOT Act Notice 61 APPENDIX A Definitions SCHEDULE I
